Name: Commission Regulation (EEC) No 273/88 of 29 January 1988 on the issue of import licences for high-quality fresh, chilled or frozen beef and veal
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 26/60 Official Journal of the European Communities 30 . 1 . 88 COMMISSION REGULATION (EEC) No 273/88 of 29 January 1988 on the issue of import licences for high-quality fresh, chilled or frozen beef and veal Whereas Article 15 (6) (d) of Commission Regulation (EEC) No 2377/80 (3), as last amended by Regulation (EEC) No 3434/87 (4), provides that the quantities applied for may be reduced ; whereas the applications submitted relate to total quantities which exceed the quantities avai ­ lable ; whereas, under those circumstances an in order to ensure an equitable distribution of the available quanti ­ ties, the quantities applied for should be reduced propor ­ tionally, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation. (EEC) No 233/88 of 25 January 1988 opening a Community tariff quota for high-quality fresh, chilled or frozen beef and veal of codes 0201 and 0202 and products of codes 0206 10 95 and 0206 29 91 of the combined nomenclature (1988) ('), and in particular Article 2 thereof, Whereas, pending the Council Decision on the fixation of certain quotas in the beef and veal sector, the Commis ­ sion has re-established the issuing of licences by Regula ­ tion (EEC) No 95/88 (2) ; whereas, by Regulation (EEC) No 233/88 , the Council fixed the quota of high-quality beef and veal at 34 300 tonnes ; Whereas Article 1 (c) of Regulation (EEC) No 95/88 provides that the licences are to be issued on 1 February 1988 for meat originating in the United States of America and Canada ; whereas, consequently, without prejudice to the total quantity which will be fixed for those products, a decision should be made on applications submitted in respect of quantities of up to 2 500 tonnes ; HAS ADOPTED THIS REGULATION : Article 1 All applications for import licences in respect of the first quarter of 1988 for high-quality fresh, chilled or frozen beef and veal as referred to in Article 12 of Regulation (EEC) No 2377/80 shall be met up to 0,1088% of the quantity applied for. Article 2 This Regulation shall enter into force on 1 February 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 29 January 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 24, 29 . 1 . 1988, p . 3 . (2VOJ No L 11 , 15 . 1 . 1988 , p. 40 . (3) OJ No L 241 , 13 . 9 . 1980, p. 5 . 0 OJ No L 327, 18 . 11 . 1987, p. 7 .